Case 19-12366 Doc 307 Filed 09/23/20 Entered 09/23/20 18:00:14 Main Document Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA

                                                    §
       IN RE:                                       §       CASE NO: 19-12366
                                                    §
       DOMINION GROUP, LLC,                         §       CHAPTER 11
                                                    §
       DEBTOR. 1                                    §       SECTION A
                                                    §
                                                    §
                                                    §
       IN RE:                                       §       CASE NO: 19-12367
                                                    §
       CAPE QUARRY, LLC,                            §       CHAPTER 11
                                                    §
       DEBTOR.                                      §       SECTION A
                                                    §


                                                 ORDER
            Before the Court is the Motion To Withdraw as Counsel of Record (the “Motion”) filed by

   Heller, Draper, Patrick, Horn & Manthey, LLC (“Heller Draper”), [In re Dominion Group, LLC,

   Case No.: 19-12366, (hereinafter “Dominion”), ECF Doc. 294]. Oppositions to the Motion were

   filed by Charles Edward Milner and MD Stone, LLC (“Milner”), [Dominion, ECF Doc. 301], and

   the Official Committee of Unsecured Creditors, [Dominion, ECF Doc. 303].

            The Court also considered the Joint Disclosure Statement To Accompany Chapter 11 Plans

   Of Reorganization, (the “Joint Disclosure Statement”), [In re Cape Quarry, LLC, Case No.: 19-

   12367, (hereinafter “Cape Quarry”), ECF Doc. 100], and matters related thereto. See Cape

   Quarry, ECF Docs. 105, 107, 113, 116, & 120. Additionally, Milner orally moved for the

   appointment of an examiner under 11 U.S.C. § 1104(c). Appearances were as noted on the record.




   1
          An Order directing joint administration of the chapter 11 bankruptcy cases of Dominion Group,
   LLC, as lead case, with the chapter 11 bankruptcy case of affiliated debtor, Cape Quarry, LLC, No. 19-
   12367, was entered on or about October 2, 2019.
                                                     1
Case 19-12366 Doc 307 Filed 09/23/20 Entered 09/23/20 18:00:14 Main Document Page 2 of 6




          Having considered the record, the arguments of the parties, and the law applicable thereto,

          IT IS ORDERED THAT the Motion is DENIED and Heller Draper is ordered to continue

   to represent the interests of the Debtors in these bankruptcy cases;

          IT IS FURTHER ORDERED that all proposed amended plans must be filed into the

   record not later than 5:00 p.m. on September 25, 2020. This deadline is strict, and any

   amendments or exhibits after September 25, 2020, at 5:00 p.m. shall be disallowed. All amended

   fact summary sheets based on any proposed amended plan shall be submitted to counsel for the

   Debtor not later than 5:00 p.m. on September 28, 2020. This deadline is strict, and any amended

   fact summary sheet submitted after September 28, 2020, at 5:00 p.m. shall be disallowed. Counsel

   for Debtor shall thereafter prepare and file into the record an amended Combined Disclosure

   Statement;

          IT IS FURTHER ORDERED that an evidentiary hearing on confirmation of the proposed

   amended plan(s) shall be held on November 6, 2020 at 1:00 p.m.;

          IT IS FURTHER ORDERED that pursuant to 11 U.S.C. § 1104(c), the United States

   Trustee SHALL appoint an examiner with limited duties in the Cape Quarry;

          IT IS FURTHER ORDERED that the scope of the duties of the examiner is limited to: :

                a. Reviewing, approving, and signing of the Disclosure Statement in Case No. 19-
                   12367;
                b. Oversight of the solicitation of acceptances and rejections of plans in Case No. 19-
                   12367; and
                c. Tabulation of ballots in Case No. 19-12367;
          IT IS FURTHER ORDERED that having determined that an evidentiary hearing on

   confirmation is necessary and that, pursuant to Federal Rule of Civil Procedure 43(a) (made

   applicable by Federal Rule of Bankruptcy Procedure 9017), the current COVID-19 pandemic

   provides for good cause and constitutes compelling circumstances to permit testimony in open


                                                     2
Case 19-12366 Doc 307 Filed 09/23/20 Entered 09/23/20 18:00:14 Main Document Page 3 of 6




   court by contemporaneous transmission from a different location, and that the following telephonic

   and virtual hearing procedures shall provide appropriate safeguards in relation to the Hearing,

           IT IS HEREBY ORDERED:

           1.      An Evidentiary Hearing on the above matters is scheduled for November 6, 2020,

   at 1:00 p.m., and will take place virtually. The Court will use the AT&T Teleconferencing Service

   (for audio purposes) and Zoom for Government (for video purposes). The AT&T audio services

   can be accessed by calling (888) 684-8852 and entering the access code 9318283. When dialed

   in:

           a. Please do not place your phone on hold;

           b. Keep your phone on mute unless it is your turn to speak; and

           c. Speak loudly and clearly into your phone. 2

           2.    Zoom        Instructions.           The      Zoom       Meeting       Room        link     is

   https://www.zoomgov.com/my/judgegrabill. Counsel for parties-in-interest shall provide notice

   to anna_mangham@laeb.uscourts.gov via e-mail of all people who will be participating via Zoom

   no later than October 30, 2020, at 5:00 P.M. CST. The Court may restrict the number of

   participants using the Zoom conference. By separate e-mail, the Court will circulate to the

   participants the Zoom password and additional instructions for the Zoom conference, including

   procedures for displaying and admitting exhibits. Pre-hearing, all counsel and witnesses shall

   conduct a test of Zoom using the same equipment that they will be using during the hearing. If

   you have questions or encounter any problems while testing the system, please contact Robert

   Scott, the Court’s Information Systems Manager, at Robert_Scott@laeb.uscourts.gov.




   2
            The Court discourages the use of speakerphone when participating in hearings as it interferes with
   clear transmission of testimony and oral argument.
                                                       3
Case 19-12366 Doc 307 Filed 09/23/20 Entered 09/23/20 18:00:14 Main Document Page 4 of 6




          3.      Witness and Exhibit Lists. Counsel for the parties shall file into the record and

   electronically serve upon their opponents a list of all witnesses who may be or will be called to

   testify at trial, and a list of all exhibits that may or will be used—with the exception of

   impeachment exhibits—not later than October 30, 2020, at 5:00 P.M. CST..

          4.      Submission of Exhibits. In addition to the formal list of exhibits, counsel shall

   provide sufficient electronic copies of all exhibits—but for impeachment exhibits—to opposing

   counsel and shall send all exhibits to the Court by e-mailing anna_mangham@laeb.uscourts.gov

   in .pdf format not later than October 30, 2020, at 5:00 P.M. CST. Impeachment exhibits must

   be submitted to the Court via separate e-mail to anna_mangham@laeb.uscourts.gov in .pdf format

   not later than October 30, 2020, at 5:00 P.M. CST.

          5.      Form of Exhibits. Each party shall combine all of its exhibits into one .pdf

   document with each individual exhibit labeled and bookmarked for easy review by the Court. All

   exhibits must be labeled. The Debtor shall label its exhibits using numbers (e.g., Debtor Ex. 1,

   Debtor Ex. 2), while the Plan Proponents shall use letters (e.g., Quarry Aggregates Ex. A, or Milner

   Ex. A). Any joint, uncontested exhibits shall be labeled as such (e.g., Joint Ex. 1), and filed by

   one of the parties, as coordinated in advance. The parties shall combine any joint exhibits and

   submit them as a separate .pdf document in the same format. Impeachment exhibits must be labeled

   as such (e.g., Debtor’s Impeachment Ex. 1, Quarry Aggregates Impeachment Ex. A, or Milner

   Impeachment Ex. A).

          6.      Remote Witness Testimony. In accordance with Federal Rule of Civil Procedure

   43(a) (made applicable by Federal Rule of Bankruptcy Procedure 9017), for good cause and in

   compelling circumstances, a witness may be permitted to testify by contemporaneous transmission

   from a location other than the courtroom. Based on the foregoing, any witness called to testify or



                                                    4
Case 19-12366 Doc 307 Filed 09/23/20 Entered 09/23/20 18:00:14 Main Document Page 5 of 6




   subject to cross-examination shall be permitted to testify by contemporaneous transmission from

   a different location (“Remote Witness”).

          7.      Requirements for Allowance of Remote Testimony; Additional Information.

   As additional safeguards for the allowance of a Remote Witness, the Party sponsoring said Remote

   Witness shall file with the Court, no later than October 30, 2020, at 5:00 P.M. CST., a document

   containing the following information:

          a. The name and title of the Remote Witness.

          b. The matter on which the Remote Witness will provide testimony.

          c. The location of the Remote Witness (city, state, country).

          d. The place from which the Remote Witness will testify (e.g., home, office – no addresses
          are required).

          e. Whether anyone will be in the room with the Remote Witness during the testimony, and
          if so, who (name, title, relationship to the Remote Witness), and for what purpose.

          f. Whether the Remote Witness will have access to any documents other than exhibits that
          have been emailed to the Court and the parties, and if so, what documents.

   Such information may be filed with the Court separately from (or incorporated within) the Witness

   Lists required to be filed with the Court.

          8.      Administration of Oath to Remote Witnesses. All Remote Witnesses shall give

   an oath or affirmation to testify truthfully over Zoom, and such testimony will have the same effect

   and be binding upon the Remote Witness in the same manner as if such Remote Witness gave the

   oath or affirmation in person in open court. To the extent there is an error or malfunction with

   Zoom or other video conferencing solution, the Remote Witness may give that oath or affirmation

   and testify via telephone only.

          9.      Responsibility for Remote Witnesses. The Party sponsoring the witness shall be

   responsible for ensuring that the telephone dial-in, Zoom link, and all exhibits are supplied to the


                                                    5
Case 19-12366 Doc 307 Filed 09/23/20 Entered 09/23/20 18:00:14 Main Document Page 6 of 6




   Remote Witness prior to the hearing, that the Remote Witness has access to a computer with

   camera and a telephone, and has been registered with Zoom, as applicable.

           10.     Transcribing the Hearing. The Court will record the Hearing but will not issue a

   contemporaneous transcript. If a party wishes to obtain an expedited transcript of the Hearing,

   they may hire a private transcriptionist who the Court can permit to access the proceeding to

   transcribe it. It is the requesting party’s responsibility to cover the cost of a transcriptionist. The

   transcriptionist must transcribe the entire Hearing. The party must provide the Court with the

   transcriptionist’s name and e-mail address by e-mailing anna_mangham@laeb.uscourts.gov by

   October 30, 2020, at 5:00 P.M. CST. Unless there is good cause to decide otherwise, the Court

   will accept the transcriptionist’s certified transcript of the entire Hearing as the official transcript.

   Once the requesting party receives the transcript, the transcriptionist must provide the transcript(s)

   directly to the Clerk’s Office for docketing at Jennifer_Nunnery@laeb.uscourts.gov.

           If no party arranges for a contemporaneous transcription, a person may instead request that

   a transcript be prepared afterwards from the recording of the Hearing by e-mailing Jennifer

   Nunnery in the Clerk’s Office at Jennifer_Nunnery@laeb.uscourts.gov. The requesting party will

   be responsible for covering the costs of the transcript before it will be made available by the Court.

           New Orleans, Louisiana, September 23, 2020.




                                                        MEREDITH S. GRABILL
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                      6
